                                                               United States Bankruptcy Court
                                                                       District of Kansas
 In re      Michael Tae-Kim Ahlers                                                                        Case No.
                                                                                 Debtor(s)                Chapter    7

               DECLARATION REGARDING PAYMENT ADVICES OR EVIDENCE OF PAYMENT
                               UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

      I declare (or certify, verify, or state) under penalty of perjury that the following is true and correct (CHECK ONE OF THESE
BOXES):

           I have not been employed by any employer within the 60 days before the date of the filing of the petition.

       I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
payment advices or other evidence of payment because

       I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
from any employer, and they are attached.



                   Executed on March 7, 2019                         (date) by   /s/ Michael Tae-Kim Ahlers
                                                                                 Michael Tae-Kim Ahlers                  (debtor)




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                          Case 19-20439              Doc# 3      Filed 03/11/19       Page 1 of 6
Case 19-20439   Doc# 3   Filed 03/11/19   Page 2 of 6
Case 19-20439   Doc# 3   Filed 03/11/19   Page 3 of 6
Case 19-20439   Doc# 3   Filed 03/11/19   Page 4 of 6
Case 19-20439   Doc# 3   Filed 03/11/19   Page 5 of 6
Case 19-20439   Doc# 3   Filed 03/11/19   Page 6 of 6
